NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 06 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
Z. R., by and through his Guardian Ad            No. 13-56660
Litem Dolores Ross; et al.,
                                                 D.C. No. 2:12-cv-05899-GAF-
              Plaintiffs - Appellants,           JCG

 v.
                                                 MEMORANDUM*
OAK PARK UNIFIED SCHOOL
DISTRICT,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                      Argued and Submitted October 23, 2015
                               Pasadena, California

Before: KOZINSKI, IKUTA, and OWENS, Circuit Judges.

      Z.R. appeals the district court’s entry of summary judgment in favor of Oak

Park Unified School District. The district court upheld the decision of the Office

of Administrative Hearings (OAH) that the District’s individualized education



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
program (IEP) offered Z.R. a Free Appropriate Public Education (FAPE) in the

least restrictive environment under the Individuals with Disabilities in Education

Act (IDEA). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the question whether an IEP provided a FAPE. Amanda J. ex rel. Annette J.

v. Clark Cty. Sch. Dist., 267 F.3d 877, 887 (9th Cir. 2001). Because the OAH’s

decision was “thorough and careful,” we give it substantial deference. Capistrano

Unified Sch. Dist. v. Wartenberg, 59 F.3d 884, 891 (9th Cir. 1995).

      The district court did not err in holding that the District satisfied the

procedural requirements of the IDEA by ensuring that Z.R.’s IEP team included all

required members. 34 C.F.R. § 300.321(a). Jerry Block was a regular education

teacher “who is, or may be, responsible for implementing a portion of the IEP.”

Assistance to States for the Education of Children with Disabilities, 64 Fed. Reg.

12,406, 12,477 (Mar. 12, 1999). Therefore, his presence satisfied the requirement

that the IEP team must include “not less than 1 regular education teacher of such

child.” 20 U.S.C. § 1414(d)(1)(B); see R.B., ex rel F.B. v. Napa Valley Unified

Sch. Dist., 496 F.3d 932, 938–39 (9th Cir. 2007). Even if the district court did err,

any error was harmless because it did not deprive Z.R. of an educational

opportunity or infringe his parents’ participatory rights. See L.M. v. Capistrano

Unified Sch. Dist., 556 F.3d 900, 909–10 (9th Cir. 2008).


                                           2
      The district court did not err in holding that the contents of goals one, two,

and four in the IEP adequately addressed Z.R.’s demonstrated need for improved

reciprocal communication. See G.D. ex rel. Dien Do v. Torrance Unified Sch.

Dist., 857 F. Supp. 2d 953, 968 (C.D. Cal. 2012). Nor did the district court err in

holding that the support services listed in the IEP, including individual counseling

and a social skills group, were sufficient to constitute a FAPE. Because Oak Park

High School (OPHS) administrators credibly testified that OPHS had the resources

necessary to create and run the program, Z.R.’s argument that the District would

have failed to implement the program is both premature and unsupported by the

record. See JG v. Douglas Cty. Sch. Dist., 552 F.3d 786, 802 (9th Cir. 2008);

Adams v. Oregon, 195 F.3d 1141, 1149 (9th Cir. 1999).

      Finally, the district court did not err in holding that placement at OPHS in a

general education setting was appropriate. OAH and the district court reasonably

concluded that OPHS had sufficient support services to allow Z.R. to be placed in a

general education setting, thus satisfying the IDEA’s statutory preference for

mainstreaming. See Poolaw v. Bishop, 67 F.3d 830, 836 (9th Cir. 1995).

      AFFIRMED.




                                          3